DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2013/0343953 to Kline.
In the specification and figures, , Kline discloses the apparatus as claimed by Applicant. With regard to claims 1-5, Kline discloses an extracorporeal blood treatment apparatus comprising a chamber with an inflow port 20 and outflow port 50 with a filter connected upstream of the outflow port 50 (see ¶0009, 0024). The apparatus further comprises a trigger mechanism in the form of a mitotic cell damaging mechanism that can deliver radiation, light, ultrasonic pulses, heat, or other treatments (see ¶0024). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0343953 to Kline in view of US 2017/0246375 to Spearman.
In the specification and figures, the cited prior art teaches the apparatus substantially as claimed by Applicant (see rejections above). With regard to claim 6, the prior art does not teach treating blood with a biological signa. Spearman teaches an apparatus and method for removing material from blood that may use heat of an adjustment of pH level, which is a biological trigger as disclosed by Applicant (see ¶0005).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of filing to use a biological trigger, such as pH, as disclosed by Spearman to treat blood in the apparatus disclosed by Kline since Spearman discloses that biological triggers are known in the art.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0343953 to Kline in view of US 2009/0048552 to Hassan et al.
With regard to claims 7 and 10, the cited prior art does not disclose fluorescent emitters and detectors. However, Hassan discloses methods and devices for removing an agent from a fluid with at least two detectors in order to detect fluorescence and control the removal procedure, as well as a display (see ¶0044-0046, ¶0080). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the fluorescent detectors disclosed by Hassan to the apparatus disclosed by the prior art in order to control the removal procedure, as taught by Hassan.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0343953 to Kline in view of US 9,541,544 to Hobbs et al.
With regard to claims 8-9 , the cited prior art does not disclose a carbon or charcoal filter. However, such filters are well known in the art of blood filtration, as taught by Hobbs. Hobbs discloses a method of blood treatment including the steps of using an activated carbon (charcoal) filter to remove a desired agent from blood (see column 3, lines 15-56). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of filing to use an activated carbon filter as disclosed by Hobbs in the filtration system suggested by the cited art.

Allowable Subject Matter
Claims 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest the method claimed by Applicant. In particular, the prior art does not disclose a method of treating blood comprising flowing blood with an intravascular triggered drug delivery system through a treatment chamber, applying a trigger to the blood, filtering out the drug, and returning blood to the patient. The prior art discloses heat treatment of blood followed by filtration (see Spearman above). The prior art also teaches the use of intravascular triggered drug delivery systems. But the prior art does not teach or suggest removal of intravascular triggered drugs from a patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        3 June 2022